Exhibit 10.5
INTERCREDITOR AGREEMENT
THIS INTERCREDITOR AGREEMENT (this “Agreement”) dated as of November 5, 2008,
among Longview Fund, L.P. and Alpha Capital Anstalt (collectively the “Junior
Lenders”) and each of the holders of the Bridge Notes (the “Senior Lenders”)
identified on the signature pages hereof, and Irvine Sensors Corporation, a
Delaware corporation (the “Borrower”).
WHEREAS, the Junior Lenders have made various loans and advances to the Borrower
as described below in the definition of “Junior Obligations”;
WHEREAS, the Senior Lenders have purchased the Bridge Notes issued by the
Borrower pursuant to a Private Placement Memorandum dated as of September 29,
2008 (the “Bridge Notes”) and are the holders of the “Senior Obligations” as
defined below;
WHEREAS, the Junior Lenders and the Senior Lenders have entered into a
Collateral Agent Agreement with the Collateral Agent as defined below dated even
date herewith pursuant to which the Junior Lenders and the Senior Lenders have
agreed to appoint the Collateral Agent to administer certain “Collateral” as
defined below;
WHEREAS, the Junior Lenders and the Senior Lenders desire to enter into this
Agreement to provide for the relative priorities of their obligations.
NOW, THEREFORE, in consideration of the premises set forth herein and for other
good and valuable consideration, the parties hereto agree as follows:
1. Definitions
(a) “Collateral” shall mean the Collateral as defined in Section 1(b) of the
Collateral Agent Agreement as limited by Section 1(c) of the Collateral Agent
Agreement.
(b) “Collateral Agent” shall mean S. Michael Rudolph or any successor serving as
the Collateral Agent under the Collateral Agent Agreement.
(c) “Collateral Agent Agreement” shall mean the Collateral Agent Agreement of
even date herewith among the Junior Lenders, the Senior Lenders and the
Collateral Agent, as amended from time to time hereafter.
(d) “Junior Obligations” shall mean the Initial Lenders Obligations as defined
in the Collateral Agent Agreement.
(e) “Lenders” shall mean collectively the Senior Lenders and the Junior Lenders.
(f) “Majority in Interest” shall have the meaning set forth in the Collateral
Agent Agreement.
(g) “MOU” shall have the meaning set forth in the Collateral Agent Agreement.
(h) “Optex Collateral” shall have the meaning set forth in the Collateral Agent
Agreement.
(i) “Payment in Full or Paid in Full” shall mean the indefeasible payment in
full in cash of the Senior Obligations.

 

 



--------------------------------------------------------------------------------



 



(j) “Proceeding” shall mean any voluntary or involuntary insolvency, bankruptcy,
receivership, custodianship, liquidation, dissolution, reorganization,
assignment for the benefit of creditors, appointment of a custodian, receiver,
trustee or other officer with similar powers or any other proceeding for the
liquidation, dissolution or other winding up of the Borrower.
(k) “Senior Obligations” shall mean the Bridge Lenders Obligations as defined in
the Collateral Agent Agreement.
2. Subordination of Junior Obligations to the Senior Obligations. Borrower
hereby covenants and agrees, and the Junior Lenders likewise hereby covenant and
agree, that the payment of any and all of the Junior Obligations shall be
subordinate and subject in right of payment, to the extent and in the manner
hereinafter set forth, to the prior Payment in Full of the Senior Obligations.
Each holder of the Senior Obligations, whether now outstanding or hereafter
created, incurred, assumed or guaranteed, shall be deemed to have acquired the
Senior Obligations in reliance upon the provisions contained in this Agreement.
3. Distributions from Collateral Agent. Until the Payment in Full of the Senior
Obligations, the Junior Lenders shall instruct the Collateral Agent to deliver
to the Senior Lenders all Collateral or proceeds thereof (net of any expenses
which the Collateral Agent is entitled to retain from collections under the
Collateral Agent Agreement) obtained or received from the exercise of any
remedies against, or otherwise in connection with, the Collateral. Any payments
made by the Collateral Agent to the Junior Lenders in violation of the preceding
sentence shall be subject to the terms of Section 6 below. Anything to the
contrary herein notwithstanding, the Junior Lenders shall be entitled to all
distributions from the Collateral Agent of the proceeds of the Optex Collateral.
4. Proceedings. In the event of any Proceeding involving Borrower the following
shall apply:
(a) all Senior Obligations shall be Paid in Full before any payment of or with
respect to the Junior Obligations shall be made;
(b) any payment or distribution, whether in cash, property or securities, which
not including proceeds of the Optex Collateral, but for the terms hereof would
otherwise be payable or deliverable in respect of the Junior Obligations, shall
be paid or delivered directly to the Senior Lenders until all Senior Obligations
are Paid in Full, and the Junior Lenders irrevocably authorize, empower and
direct all receivers, trustees, liquidators, custodians, conservators and others
having authority in the premises to effect all such payments and distributions,
and the Junior Lenders also irrevocably authorize, empower and direct the Senior
Lenders to demand, sue for, collect and receive every such payment or
distribution;
(c) the Junior Lenders agree to execute and deliver to the Senior Lenders or
their representative all such further instruments confirming the authorization
referred to in clause (b) above; and
(d) the Junior Lenders agree not to initiate or prosecute or encourage any other
person to initiate or prosecute any claim, action or other proceeding
challenging the enforceability of the Senior Obligations or their rights under
the Collateral Agent Agreement and any documents executed in connection
therewith as a secured creditor to share in the Collateral.
The Senior Obligations shall continue to be treated as Senior Obligations and
the provisions of this Agreement shall continue to govern the relative rights
and priorities of Senior Lenders and the Junior Lenders even if all or part of
the Senior Obligations or the Senior Lenders rights under the Collateral Agent
Agreement or any security interests or liens securing the Senior Obligations are
subordinated, set aside, avoided or disallowed in connection with any such
Proceeding and this Agreement shall be reinstated if at any time any payment of
any of the Senior Obligations is rescinded or must otherwise be returned by any
holder of the Senior Obligations or any representative of such holder.

 

- 2 -



--------------------------------------------------------------------------------



 



5. Permitted Payments on Junior Obligations. Until the Payment in Full of the
Senior Obligations, the Borrower shall be permitted to pay and, the Junior
Lenders shall be permitted to receive and retain, the following payments on
account of the Junior Obligations: (i) interest; (ii) fees and expenses;
(iii) payments of any amounts owed by the Borrower for indemnification; and
(iv) the payment of principal but only in connection with (x) the conversion of
some or all of the principal amount of the Junior Obligations into convertible
preferred stock or other equity security of the Borrower, or (y) the receipt of
cash proceeds or assets from the extinguishment of some or all of the principal
amount of the Junior Obligations upon a credit bid or other application in the
sale or distribution of the Optex Collateral or release of the Optex Collateral
or the proceeds thereof to Junior Lenders (collectively, the “Permitted
Payments”). Notwithstanding the forgoing, upon the receipt by the Collateral
Agent of written instructions of a Majority in Interest that there is a default
or Event of Default under the Senior Obligations or to accelerate the maturity
of the Senior Obligations, the Borrower shall not be permitted to make, nor the
Junior Lenders to receive, any payments of any kind on account of the Junior
Obligations, except that the Junior Lenders shall be permitted to receive and
retain the equity securities upon the conversion of Junior Obligations to equity
securities of the Borrower and the cash proceeds or assets in connection with
the Optex Collateral described in clauses (iv)(x) and (y) of this Section 5. For
the avoidance of doubt, Senior Lenders acknowledge that they have no interest in
the Optex Collateral nor the proceeds thereof under any circumstances and that
Junior Lenders may take any action in law, equity or otherwise at any time and
without limitation to enforce their rights to receive the Optex Collateral and
the proceeds thereof and exercise the Permitted Remedies (as defined in the
MOU). No limitation on the Junior Lenders described herein, in the Collateral
Agent Agreement or any other agreement is intended to, and does not limit Junior
Lenders rights in and to the Optex Collateral nor Junior Creditors right to
exercise the Permitted Remedies, and does not grant any right to Senior Lenders
with respect to the Optex Collateral.
6. Turn Over Obligation. Any payment or distribution on account of the Junior
Obligations made in violation of the restrictions set forth in this Agreement
that is received by the Junior Lenders before all Senior Obligations are Paid in
Full shall: (i) not be commingled with any asset of the Junior Lenders, (ii) be
held in trust by the Junior Lenders for the benefit of the Senior Lenders, and
(iii) be promptly paid over to the Senior Lenders, or their designated
representative, for application to the payment of the Senior Obligations then
remaining unpaid, until all of the Senior Obligations are Paid in Full.
7. Modifications to Senior Obligations. The Senior Lenders may at any time and
from time to time without the consent of or notice to the Junior Lenders,
without incurring liability to the Junior Lenders for and without impairing or
releasing the obligations of the Junior Lenders under this Agreement, change the
manner or place of payment or extend the time of payment of or renew or alter
any of the terms of the Senior Obligations, or amend in any manner any
agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Senior Obligations; provided that Senior Lenders shall
not (a) increase the principal balance of the Senior Obligations, (b) increase
the interest rate with respect to the Senior Obligations excluding default
interest, (c) extend the final maturity of the Senior Obligations, or
(d) shorten the time of payment with respect to the Senior Obligations.
8. Modifications to Junior Obligations. The Junior Lenders may at any time and
from time to time without the consent of or notice to the Senior Lenders,
without incurring liability to the Senior Lenders for and without impairing or
releasing the obligations of the Senior Lenders under this Agreement, change the
manner or place of payment or extend the time of payment of or renew or alter
any of the terms of the Junior Obligations, or amend in any manner any
agreement, note, guaranty or other instrument evidencing or securing or
otherwise relating to the Junior Obligations in a manner that is not materially
adverse to the Senior Obligations, and further provided that any such
modification shall not result in an increase in the Permitted Payments allowed
to be made pursuant to Section 5 above.
9. Right to Cure. Junior Lenders reserve the right, but do not have the
obligation, to cure on behalf of Borrower on the same terms and conditions as
Borrower, any defaults by Borrower in connection with the Senior Obligations.
Senior Lenders agree to provide simultaneous notice to the Collateral Agent of
any notice of default required and actually given to Borrower by or on behalf of
Senior Lenders.

 

- 3 -



--------------------------------------------------------------------------------



 



10. Continued Effectiveness of this Agreement. The terms of this Agreement, the
subordination effected hereby, and the rights and the obligations of the Junior
Lenders, Borrower and the Senior Lenders arising hereunder shall not be
affected, modified or impaired in any manner or to any extent by: (a) any
amendment or modification of or supplement to the loan documents evidencing the
Junior Obligations or the Senior Obligations, the Collateral Agent Agreement,
any of the Security Agreements, (as defined in the Collateral Agent Agreement);
(b) the validity or enforceability of any of such documents; or (c) any exercise
or non-exercise of any right, power or remedy under or in respect of the Senior
Obligations or the Junior Obligations or any of the instruments or documents
referred to in clause (a) above. The Junior Lenders hereby acknowledge that the
provisions of this Agreement are intended to be enforceable at all times,
whether before the commencement of, after the commencement of, in connection
with or premised on the occurrence of a Proceeding.
11. Termination. This Agreement shall terminate upon the indefeasible Payment in
Full of the Senior Obligations or the vote of a Majority in Interest.
12. Miscellaneous.
(a) Rights and Remedies Not Waived. No act, omission or delay by the Senior
Lenders or Junior Lenders shall constitute a waiver of their rights and remedies
hereunder or otherwise. No single or partial waiver by the Senior Lenders or
Junior Lenders of any default hereunder or right or remedy that it may have
shall operate as a waiver of any other default, right or remedy or of the same
default, right or remedy on a future occasion.
(b) Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York without regard to conflicts
of laws that would result in the application of the substantive laws of another
jurisdiction.
(c) Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.
(i) In any litigation in any court with respect to, in connection with, or
arising out of this Agreement or any instrument or document delivered pursuant
to this Agreement, or the validity, protection, interpretation, collection or
enforcement hereof or thereof, or any other claim or dispute howsoever arising,
among the Collateral Agent, Senior Lenders and Junior Lenders or any Lender,
then each Senior Lender or Junior Lender, to the fullest extent it may legally
do so, (A) waives the right to interpose any setoff, recoupment, counterclaim or
cross-claim in connection with any such litigation, irrespective of the nature
of such setoff, recoupment, counterclaim or cross-claim, unless such setoff,
recoupment, counterclaim or cross-claim could not, by reason of any applicable
federal or state procedural laws, be interposed, pleaded or alleged in any other
action; and (B) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH LITIGATION AND
ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION ANY SPECIAL,
EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN
ADDITION TO, ACTUAL DAMAGES. EACH SENIOR LENDER AND JUNIOR LENDER AGREES THAT
THIS SECTION IS A SPECIFIC AND MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGE
THAT THE COLLATERAL AGENT WOULD NOT ENTER THIS AGREEMENT IF THIS SECTION WERE
NOT PART OF THIS AGREEMENT.
(ii) Each party hereto irrevocably consents to the exclusive jurisdiction of any
State or Federal Court located within the County of New York, State of New York,
in connection with any action or proceeding arising out of or relating to this
Agreement or any document or instrument delivered pursuant to this Agreement or
otherwise. In any such litigation, each party hereto waives, to the fullest
extent it may effectively do so, personal service of any summons, complaint or
other process and agrees that the service thereof may be made by certified or
registered mail directed to such Lender at its address for notice determined in
accordance with Section 12(e) hereof. Each party hereto hereby waives, to the
fullest extent it may effectively do so, the defenses of forum non conveniens
and improper venue.

 

- 4 -



--------------------------------------------------------------------------------



 



(d) Admissibility of this Agreement. Each of the Senior Lenders and the Junior
Lenders agrees that any copy of this Agreement signed by it and transmitted by
telecopier for delivery to the other parties shall be admissible in evidence as
the original itself in any judicial or administrative proceeding, whether or not
the original is in existence.
(e) Notices. Any notice or other communication under the provisions of this
Agreement shall be given in writing and delivered in person, by reputable
overnight courier or delivery service, by facsimile machine (receipt confirmed)
with a copy sent by first class mail on the date of transmissions, or by
registered or certified mail, return receipt requested, directed to such party’s
addresses set forth below (or to any new address of which any party hereto shall
have informed the others by the giving of notice in the manner provided herein):
In the case of the Borrower, to:
Irvine Sensors Corporation
3001 Redhill Avenue, Building #4
Costa Mesa, CA 92626
Fax: (714) 444-8773
With a copy by telecopier only to:
Dorsey & Whitney LLP
38 Technology Drive
Irvine, CA 92618
Attn: Ellen S. Bancroft, Esq.
Fax: (949) 271-5318
In the case of the Junior Lenders, to:
Longview Fund, LP
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301
Alpha Capital Anstalt
Pradafant 7
9490 Furstentums
Vaduz, Lichtenstein
Fax: 011-42-32323196
In the case of the Bridge Lenders, to:
To the address and telecopier number set forth on Schedule A hereto.
In the case of the Collateral Agent, to:
S. Michael Rudolph
Viking Asset Management, LLC
The Transamerica Pyramid
600 Montgomery Street, 44th Floor
San Francisco, CA 94111
Fax: (415) 981-5301

 

- 5 -



--------------------------------------------------------------------------------



 



If to Junior Lenders, or Collateral Agent,
with a copy by telecopier only to:
Grushko & Mittman, P.C.
551 Fifth Avenue, Suite 1601
New York, New York 10176
Fax: (212) 697-3575
(f) Amendments and Modification. No provision hereof shall be modified, altered,
waived or limited except by written instrument expressly referring to this
Agreement and to such provision, and executed by the parties hereto.
(g) Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
(h) Successors and Assigns. Whenever in this Agreement reference is made to any
party, such reference shall be deemed to include the successors, assigns, heirs
and legal representatives of such party. No party hereto may transfer any rights
under this Agreement, unless the transferee agrees to be bound by, and comply
with all of the terms and provisions of this Agreement, as if an original
signatory hereto on the date hereof.
(i) Captions: Certain Definitions. The captions of the various sections and
paragraphs of this Agreement have been inserted only for the purposes of
convenience; such captions are not a part of this Agreement and shall not be
deemed in any manner to modify, explain, enlarge or restrict any of the
provisions of this Agreement. As used in this Agreement the term “person” shall
mean and include an individual, a partnership, a joint venture, a corporation, a
limited liability company, a trust, an unincorporated organization and a
government or any department or agency thereof.
(j) Severability. In the event that any term or provision of this Agreement
shall be finally determined to be superseded, invalid, illegal or otherwise
unenforceable pursuant to applicable law by an authority having jurisdiction and
venue, that determination shall not impair or otherwise affect the validity,
legality or enforceability (i) by or before that authority of the remaining
terms and provisions of this Agreement, which shall be enforced as if the
unenforceable term or provision were deleted, or (ii) by or before any other
authority of any of the terms and provisions of this Agreement.
(k) Entire Agreement. This Agreement together with the Collateral Agent
Agreement contains the entire agreement of the parties and supersedes all other
agreements and understandings, oral or written, with respect to the matters
contained herein.
[Signatures on Next Page]

 

- 6 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Intercreditor Agreement
to be signed, by their respective duly authorized officers or directly, as of
the date first written above.
“JUNIOR LENDERS”

                      ALPHA CAPITAL ANSTALT       LONGVIEW FUND, L.P.    
 
                   
By:
  /s/ KONRAD ACKERMAN
 
Print Name of Signator: Konrad Ackerman       By:   /s/ S. MICHAEL RUDOLPH
 
Print Name of Signator: S. Michael Rudolph    

BRIDGE LENDERS SIGNATURES ON OMNIBUS SIGNATURE PAGES IN
SUBSCRIPTION AGREEMENTS
“BORROWER”

            IRVINE SENSORS CORPORATION, INC.

a Delaware corporation
      By:   /s/ JOHN J. STUART, JR.         Name:   John J. Stuart, Jr.       
Title:   Sr. VP & CFO   

     
ACKNOWLEDGED AND AGREED:
   
 
   
/s/ S. MICHAEL RUDOLPH
 
S. Michael Rudolph, Collateral Agent
   

This Intercreditor Agreement may be signed by facsimile signature and delivered
by
confirmed facsimile transmission.
[Signature Page to INTERCREDITOR Agreement]

 

 